Citation Nr: 1427799	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  10-26 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for bilateral toenail fungus. 

3. Entitlement to service connection for a left knee condition.

4. Entitlement to service connection for a right knee condition.

5. Entitlement to service connection for a low back condition.

6. Entitlement to service connection for migraine headaches.

7. Entitlement to service connection for sinusitis. 

8. Entitlement to service connection for abdominal pain, to include gastroenteritis. 

9. Entitlement to an initial rating greater than 10 percent for bilateral Achilles tendonitis with bilateral calf strain (also claimed as bilateral feet swelling). 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to January 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a hearing before the undersigned in July 2012.  A transcript is of record. 

The service connection claims for bilateral knee conditions, a low back condition, migraines, sinusitis, and abdominal pain/gastroenteritis, and the issue of a higher initial rating for bilateral Achilles tendonitis with bilateral calf strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The Veteran's tinnitus had its onset in active military service. 

2. The Veteran's bilateral toenail fungus, diagnosed as onychomycosis, had its onset in active military service. 


CONCLUSIONS OF LAW

1. Service connection for tinnitus is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 

2. Service connection for bilateral toenail fungus, diagnosed as onychomycosis, is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that her tinnitus and toenail fungus were incurred in active service.  For the following reasons, the Board finds that service connection for both conditions is established. 

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

With regard to tinnitus, the service treatment records show that the Veteran underwent audiological testing in April 2004 and May 2005 due to routine noise exposure, and that she used earplugs.  In her December 2008 claim, the Veteran stated that her tinnitus, which she described as "ringing and buzzing" in the ears, began when she was exposed to loud noise from combat conditions in Iraq.  Her DD 214 shows that she was issued the combat action badge, and thus such noise exposure is established based on the circumstances of her service and credible lay testimony.  See 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).  A February 2009 VA audiological consultation report also reflects the Veteran's description of tinnitus symptoms and history of military noise exposure.  Her statements are competent and credible with regard to experiencing tinnitus ever since service.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Charles v. Principi, 16 Vet. App. 370 (2002).  The mere absence of documentation of tinnitus in the service treatment records does not by itself contradict her otherwise credible testimony.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible).  Accordingly, resolving reasonable doubt in favor of the claim, service connection for tinnitus is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303.  

With regard to bilateral toenail fungus, VA treatment records dated in January 2009 and March 2009 reflect a diagnosis of onychomycosis of both feet, for which she has been prescribed medication.  The Veteran provided competent and credible testimony in her March 2009 claim and at the July 2012 hearing that the fungus began while serving in Iraq.  She stated that it temporarily resolved with treatment and then recurred again, apparently around January 2009 according to the treatment records.  Given the proximity in time between her period of service and the recurrence of the fungus, and resolving reasonable doubt in favor of the claim, the Board finds that the Veteran's current fungal condition was incurred in service.  Accordingly, service connection for bilateral toenail fungus, diagnosed as onychomycosis, is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303.  


ORDER

Entitlement to service connection for tinnitus is granted. 

Entitlement to service connection for bilateral toenail fungus is granted. 


REMAND

While the Board sincerely regrets the delay, the Veteran's remaining claims must be remanded for further development to ensure an informed decision and to afford them every due consideration.

VA examinations and opinions are warranted to assess the nature of the Veteran's claimed bilateral knee conditions, low back condition, sinusitis, migraine headaches, and abdominal pain/gastroenteritis, and their relationship to active service.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  It must also be determined whether one or more of these conditions is a manifestation of an undiagnosed illness or medically unexplained chronic multi-symptom illness associated with the Veteran's Gulf War service under 38 C.F.R. § 3.317 (2013).  An opinion is also needed as to whether the claimed bilateral knee disorders and/or low back disorder may be secondary to the service-connected bilateral Achilles tendonitis with bilateral calf strain.

A new VA examination to assess the current severity of the Veteran's bilateral Achilles tendonitis with bilateral calf strain is also required, as the last examination was performed over five years ago, in February 2009, and the Veteran reported worsening symptoms since that time in her hearing testimony.  See 38 C.F.R. § 3.327(a) (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The AOJ should also take this opportunity to obtain the Veteran's outstanding VA treatment records and associate them with the claims file. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA treatment records dated since January 2012 and associate them with the claims file (preferably the Virtual File).  

2. Then, schedule the Veteran for one or more VA examinations to assess the nature of her claimed bilateral knee conditions, low back condition, sinusitis, migraine headaches, and abdominal pain/gastroenteritis and their relationship to service.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

Direct Service Connection: After reviewing the file and examining the Veteran, the examiner must specify the diagnoses associated with the Veteran's reported bilateral knee conditions, low back condition, sinusitis, migraine headaches, and abdominal pain/gastroenteritis and, for any diagnosed disorder associated with these claimed conditions, whether it is at least as likely as not (to at least a 50:50 degree of probability) related to active service, or whether such a relationship is unlikely (less than a 50:50 degree of probability).  

The examiner should consider (but need not necessarily discuss) the following information pertaining to each claimed disorder: 

Migraine headaches: The Veteran has stated that the heat (presumably while serving in Iraq and perhaps other places) caused or aggravated a migraine disorder.

Sinusitis: The Veteran has stated that her sinusitis developed in Iraq from being exposed to large amounts of dust, which caused coughing and wheezing, as well as from cold exposure during deployment. 

Low back and bilateral knee disorders: The Veteran stated that her low back and bilateral knee conditions were caused by sleeping on hard surfaces, including while wearing issued gear, from heavy lifting including assembly and disassembly of shower tents and a laundry machine on a daily basis, and from being on her feet for prolonged periods.  A June 2011 private X-ray study of the spine showed mild facet changes at L5-S1.  

In addition to the circumstances of the Veteran's service, the examiner should consider the proximity in time to service of the manifestation of these disorders, the Veteran's age, and whether the manifestations are indicative of wear and tear or prior trauma or are otherwise unusual. 

Abdominal pain/gastroenteritis: During active service, the Veteran was diagnosed with gastroenteritis in January 2004 when she reported vomiting and right arm pain.  In July 2006, she reported sharp/stabbing abdominal pain in the left lower quadrant which was described as "crampy/colicky."  She was noted to be pregnant at this time.  However, the Veteran has indicated that her abdominal pain has continued beyond her pregnancy.  She contends that she currently has gastroenteritis or another abdominal/gastrointestinal disorder related to her in-service symptoms.

Secondary Service Connection: The examiner must also render an opinion as to the likelihood that the Veteran's bilateral knee conditions and/or low back condition were either caused or aggravated (i.e. permanently worsened) by her service-connected bilateral Achilles tendonitis with bilateral calf strain.  

Gulf War Examination: If any of the above claimed conditions (namely sinusitis, migraine headaches, bilateral knee conditions, a low back condition, and abdominal pain/gastroenteritis) cannot be attributed to a known diagnosis, the examiner must provide an opinion as to whether the condition or conditions is/are manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness associated with the Veteran's Gulf War service under 38 C.F.R. § 3.317.  
]
All opinions provided must be supported by an explanation. 

3. Schedule the Veteran for a VA examination to assess the current level of severity of her bilateral Achilles tendonitis with bilateral calf strain.  The examiner must identify all pathology associated with this disorder and describe any resulting functional impairment.  The appropriate Disability Benefits Questionnaire(s) should be completed for this purpose, if possible. 

4. After completing any other development that may be warranted, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and her representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


